DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.
Claims 1-6 and 9-10 are currently pending.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “one or more compounds represented by formulasVII-1, VII-2, VII-5 to VII-7”. The Examiner suggests removing the comma and inserting “and” in its place.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
 Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Saigusa et al. (US 2014/0339472 A1) in view of Jiang et al. (CN 107541220 A1; see attached translation).
Regarding claim 1, Saigusa et al. teach a liquid crystal composition (abstract, claims and examples) i.e. Example 5 of paragraph [0129]:

    PNG
    media_image1.png
    148
    325
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    265
    384
    media_image2.png
    Greyscale
, wherein 3-HH-V (3-1-1) meets the limitation of formula I in amount of 35%, V2-HHB-1 (3-4-1)  meets the limitation of formula II in an amount of 4%, and 2O-BB (2F, 3F)-O2 (1-1-1) or 3O-BB (2F, 3F)-O2 (1-1-1) meeting the limitation of formula III in a total amount of 9% as instantly claimed. Furthermore, Saigusa et al. teach the liquid crystal composition is well-known to include at least one polymerizable compound [0081] in a preferred ratio of about 0.05% by weight or more. 
Further regards to claim 1, Saigusa et al. do not explicitly teach the liquid crystal composition further comprises a compound represented by formula VII-1, VII-2, VII-5 to VII-7 as instantly claimed. Nonetheless, examiner has added Jiang et al. to teach it is well-known to one ordinary skilled in the art to include a dibenzofuran compound (see 

    PNG
    media_image3.png
    86
    312
    media_image3.png
    Greyscale
[Page 5] which are equivalent to formula VII-7 of instant claim 1 when R101 is an alkyl group having a carbon atom number of 3 respectively. Jiang et al. also teaches the mass percentage of the liquid crystal compound in the composition is 1 to 60% [page 7] (claim 3). Jiang et al. further teaches the liquid crystal compound or the composition containing the liquid crystal compound has high negative dielectric anisotropy and moderate rotational viscosity, thereby effectively reducing the driving voltage, improving the response speed of the liquid crystal display device, and having optical properties, moderate anisotropy value and high charge retention rate [page 7]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Saigusa et al.to additionally include compound (I) of Jiang et al. through routine experimentation in the liquid crystal art in order to achieve optimal liquid crystalline properties, specifically high negative dielectric anisotropy and moderate rotational viscosity, thereby effectively reducing the driving voltage, improving the response speed of the liquid crystal display device, and having optical properties, moderate anisotropy value and high charge retention rate.
Regarding claims 2 and 3, Saigusa et al. teach the composition further comprises one or more compounds represented by formula IV ( V-HHB(2F,3F)-O2 ( 2-5-1) or V2-HBB(2F,3F)-O2 ( 2-8-1)) in example 5 meeting the limitation of formulae IV , IV-4 and IV-5 as instantly claimed).

Regarding claim 6, Saigusa et al. teach the composition further comprises one or more compounds represented by formula VI-1 (V2-HHB-1 ( 3-4-1) in example 5) or 
    PNG
    media_image4.png
    110
    339
    media_image4.png
    Greyscale
on page 9 and paragraph [0075] meets the limitation of formulae V1-1 and /or VI-2 as instantly claimed.
	Regarding claims 9 and 10, Saigusa et al. teach a liquid crystal display element ( (liquid crystal display; claim 23) comprises the liquid crystal composition,  wherein liquid crystal display element is an active or passive matrix ( active matrix device; [0001]).
 Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Saigusa et al. (US 2014/0339472 A1) in view of Takata et al. (WO 2019/107394 A1).
Regarding claim 1, Saigusa et al. teach a liquid crystal composition (abstract, claims and examples) i.e. Example 5 of paragraph [0129]:

    PNG
    media_image1.png
    148
    325
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    265
    384
    media_image2.png
    Greyscale
, wherein 3-HH-V (3-1-1) meets the limitation of formula I in amount of 35%, V2-HHB-1 (3-4-1)  meets the limitation of formula II in an amount of 4%, and 2O-BB (2F, 3F)-O2 (1-1-1) or 3O-BB (2F, 3F)-O2 (1-1-1) meeting the limitation of formula III in a total amount of 9% as instantly claimed. Furthermore, Saigusa et al. teach the liquid crystal composition is well-known to include at least one polymerizable compound [0081] in a preferred ratio of about 0.05% by weight or more. 
Further regards to claim 1, Saigusa et al. do not explicitly teach the liquid crystal composition further comprises a compound represented by formula VII-1, VII-2, VII-5 to VII-7 as instantly claimed. Nonetheless, examiner has added Takata et al. to teach it is well-known to one ordinary skilled in the art to include a dibenzofuran compound ( see abstract, claims and examples) to a liquid crystal composition to satisfy at least one 

    PNG
    media_image5.png
    65
    255
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    59
    255
    media_image6.png
    Greyscale
[0028] wherein R2 is an alkoxy having 1 to 9 carbon atoms [0028] which are equivalent to formulas VII-6 and VII-2 of instant claim 1 when R101 is an alkoxy group having a carbon atom number of 1-9. Takata et al. also teach it is preferable that the composition contains at least one of the compound (1) in the range of 1% by weight to 99% by weight in order to exhibit good physical properties encompassing the instant claimed range of 3% to 8% as instantly claimed. 
Saigusa et al. and Takata et al. are analogous art in liquid crystal composition and liquid crystal display (element) field. Therefore, it would have been obvious to one of ordinary skilled in the art to include liquid crystal compound of formula (I)  as taught by Takata et al. to the liquid crystal composition of Saigusa et al. in view of satisfying at least one physical property including a low minimum temperature for the liquid-crystal phase, low viscosity, a suitable optical anisotropy, a large negative dielectric constant anisotropy, and excellent compatibility with other liquid crystal compounds at room temperature and low temperatures. 
Regarding claims 2 and 3, Saigusa et al. teach the composition further comprises one or more compounds represented by formula IV ( V-HHB(2F,3F)-O2 ( 2-5-1) or V2-
Regarding claims 4 and 5, Saigusa et al. teach the composition further comprises one or more compounds represented by formula V (3-HH-V1 (3-1-1) or V2-BB-1 (3-3-1)) in example 5 meeting the limitation of formulae V, V-1 and V-3 as instantly claimed.
Regarding claim 6, Saigusa et al. teach the composition further comprises one or more compounds represented by formula VI-1 (V2-HHB-1 ( 3-4-1) in example 5) or 
    PNG
    media_image4.png
    110
    339
    media_image4.png
    Greyscale
on page 9 and paragraph [0075] meets the limitation of formulae V1-1 and /or VI-2 as instantly claimed.
	Regarding claims 9 and 10, Saigusa et al. teach a liquid crystal display element ( (liquid crystal display; claim 23) comprises the liquid crystal composition,  wherein liquid crystal display element is an active or passive matrix ( active matrix device; [0001]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending claims are directed to liquid crystal compositions comprising compounds represented by general formulas I, II, III and VII-1, VII-2 and VII-5 to VII-7, which are equivalent and obvious variants of each other. Furthermore, both the instant claims and copending application ‘062 recite open claim language, “comprising”; therefore, it would have been obvious to include a polymerisable compound to liquid crystal composition. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6 and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/398,067 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending claims are directed to liquid crystal compositions comprising compounds represented by general formulas I, II, III and VII-1, VII-2 and VII-5 to VII-7, which are equivalent and obvious variants of each other. Furthermore, both the instant claims and copending application ‘067 recite open claim language, “comprising”; therefore, it would have been obvious to include a polymerisable compound to liquid crystal composition. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
	Applicant’s arguments, see pages 8-9, filed 04/29/2021, with respect to the rejection(s) of claim(s) 1-6 and 8-10 35 U.S.C. 103 as being unpatentable over Saigusa 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722